Citation Nr: 1009579	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-23 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating for 
degenerative arthritis of the right hip. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 2003 to 
February 2005.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which granted 
service connection for PTSD with an initial 30 percent rating 
and service connection for degenerative arthritis of the 
right hip with an initial noncompensable rating, both 
effective February 23, 2005. 

As explained in the May 2007 statement of the case (SOC), the 
Veteran was awarded an increased rating of 50 percent for his 
PTSD, effective February 23, 2005, the original date of 
service connection, in a May 2007 rating decision.  A veteran 
is generally presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claim for an increased evaluation for PTSD remains before the 
Board.
  
In November 2009 the Veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of the hearing is of record.

The issue of entitlement to a compensable rating for 
degenerative arthritis of the right hip is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  For the period prior to October 20, 2009, the Veteran's 
PTSD has most nearly approximated deficiencies in most areas 
of work, school, family relationships, thinking, judgment and 
mood without total occupational and social impairment.

2.  For the period beginning October 20, 2009, the Veteran's 
PTSD has most nearly approximated total occupational and 
social impairment.  


CONCLUSIONS OF LAW

1.  For the period prior to October 20, 2009, the criteria 
for an initial 70 percent disability rating, but not higher, 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  For the period beginning October 20, 2009, the criteria 
for a 100 percent disability rating for PTSD have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was granted in the March 2006 
rating decision on appeal with an initial 30 percent 
evaluation assigned, effective February 23, 2005.  An 
increased evaluation of 50 percent was assigned in May 2007, 
also effective February 23, 2005.  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).

When evaluating the level of disability from a mental 
disorder, VA also will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 50 percent 
disabling under Diagnostic Code 9411, in accordance with the 
General Rating Formula for Mental Disorders.  See 38 C.F.R. § 
4.130.  The Veteran maintains that the initial 50 percent 
rating should be increased PTSD is productive of severe 
symptomatology including suicidal thoughts.  

Under the general rating formula, a 50 percent rating is 
warranted for PTSD if it is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.  
Id.

A maximum 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

For the period prior to October 20, 2009, the Board finds 
that the evidence of record establishes an initial rating of 
70 percent is warranted for the Veteran's PTSD.  With respect 
to the schedular criteria, the Veteran's PTSD has 
demonstrated some of the specific symptoms listed in the 
examples for the 70 percent rating under Diagnostic Code 
9411.  He has consistently complained of depression, impaired 
impulse control consisting of issues with anger, and 
difficulty adapting to stressful circumstances.  During a 
July 2005 PTSD consultation at the VA Medical Center (VAMC), 
he also reported experiencing visual and olfactory 
flashbacks.  The Veteran also experienced a gradual increase 
in suicidal and homicidal ideation throughout this period 
until both became chronic symptoms.  
The Veteran's Global Assessment of Functioning (GAF) scores 
have established the presence of severe PTSD symptoms during 
the period prior to October 20, 2009.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  

Prior to October 20, 2009, GAF scores between 45 and 55 were 
consistently assigned.  A score of 41-50 is assigned where 
there are "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
A score of 51-60 is appropriate where there are "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

It is therefore clear that the Veteran's PTSD symptomatology 
has consistently ranged from moderate to serious throughout 
the claims period.  Although the VA treatment records show 
that a GAF score of 65, indicative of mild impairment, was 
assigned in March 2005, and a GAF score of 75 as the highest 
within the past year was assigned in May 2005, which was 
indicative of mild symptoms, all the Veteran's other GAF 
scores have been associated with a higher degree of 
impairment and the Board does not find that these two GAF 
scores are reflective of the Veteran's disability at any time 
during the claims period. 

With respect to work, the Veteran was employed throughout the 
period prior to October 20, 2009, although he did experience 
difficulties in occupational functioning.  In April 2006, the 
Veteran's VA psychologist noted that the Veteran began to 
experienced problems two months after resuming his job as a 
high school teacher upon his return from Iraq.  He 
experienced panic attacks that forced him to leave the 
school, had concentration difficulties, and increased 
anxiety.  A March 2007 treatment summary states that the 
Veteran also tried working as an at-risk school counselor, 
but  had difficulty with this job as it required him to work 
in dangerous neighborhoods with resulting increased 
hypervigilance.  He then retired from the school system due 
to severe symptoms and worked part-time at a funeral parlor 
delivering flowers.  In any event, it is clear that for the 
period prior to October 20, 2009, the Veteran experienced 
severe occupational impairment, but was able to remain 
employed. 

The Veteran also experienced gradually worsening social 
impairment during the period prior to October 20, 2009.  
During the April 2005 PTSD consultation, he reported symptoms 
of avoidance and isolation  and stated that he was concerned 
about his relationship with his girlfriend.  The record also 
contains several April 2006 letters from the Veteran's co-
workers noting that his personality changed drastically upon 
his return from Iraq and he was no long an outgoing person.  
However, the March 2007 VA treatment summary did note that 
the Veteran's family and fiancé had been very involved in his 
therapy and were very supportive.  The Veteran therefore 
manifested severe, but not total, social impairment for the 
period prior to October 20, 2009.  

The criteria for a 70 percent rating for a psychiatric 
disability are met if there are deficiencies in most of the 
areas of work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  
In this case, the Veteran has manifested severe, but not 
total, occupational and social impairment as a result of his 
PTSD.  He also consistently exhibited an impaired mood during 
psychiatric examinations.  While the record during the period 
prior to October 20, 2009, does not establish the presence of 
any deficiencies in the areas of family relations, judgment, 
or thinking, the Board finds that the deficiencies in the 
areas of work and mood, the severity of the Veteran's 
symptoms throughout the claims period, and consistent reports 
of suicidal and homicidal ideation are sufficient to warrant 
an increased initial rating of 70 percent for PTSD.  

For the period beginning October 20, 2009, the Veteran has 
manifested total occupational and social impairment 
associated with his PTSD.  A VA mental health treatment plan 
note of that date contains the statement that the Veteran was 
not able to continue with his part-time employment at a 
funeral home or his volunteer work due to the severity of his 
PTSD symptoms.  In addition, his consistent suicidal and 
homicidal ideation further impaired his social functioning, 
and he now kept a great many weapons around the perimeter of 
his home and in his car.  The Veteran testified at his 
November 2009 hearing that his relationship with his wife had 
problems: they did not sleep in the same room and often did 
not speak to one another.  He also testified that he did not 
go out at all socially, not even with his family.  

The Veteran is entitled to a 100 percent rating if his 
service-connected PTSD causes total occupational and social 
impairment, regardless of whether he has some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms are listed in the Rating Schedule.  
See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see 
also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 
2004).  Therefore, even though the Veteran has not manifested 
symptoms such as gross impairment in thought processes, 
grossly inappropriate behavior, or disorientation to time and 
place, the record does support a finding of total occupation 
and social impairment.  Accordingly, a 100 percent evaluation 
is warranted for PTSD for the period beginning October 20, 
2009.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  Additionally, the Veteran was 
provided a proper VA examination in response to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. 


ORDER

The Veteran's PTSD warrants an initial rating of 70 percent 
for the period prior to October 20, 2009, and a 100 percent 
rating thereafter, and to this extent the claim is granted.  


REMAND

During the November 2009 hearing, the Veteran testified that 
his degenerative arthritis of the right hip had worsened 
during the past year.  His most recent VA contract 
examination was conducted in July 2005, almost five years 
ago, and the record contains no recent medical evidence 
addressing the current severity of the hip disability.  The 
Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The Veteran is also competent to provide an opinion 
that his disability has worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Accordingly, a VA new examination is 
required to determine the current severity of the Veteran's 
degenerative arthritis of the right hip.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected low back disability and 
associated neurological impairment of the 
lower extremities.  The claims folder 
must be made available to and reviewed by 
the examiner.

All indicated studies, including complete 
range of motion of the right hip and 
thigh in degrees, should be performed.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  The examiner should also state if 
there is any evidence of hip ankylosis, 
flail joint, or impairment of the femur. 

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of lost 
motion.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

2.  Readjudicate the claim on appeal and 
issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


